IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 46109

STATE OF IDAHO,                                )
                                               )    Filed: February 27, 2020
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
CALEB MICHAEL LEONARD,                         )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott Wayman, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Caleb Michael Leonard appeals from his judgment of conviction for possession of a
controlled substance. Leonard argues the district court erred in denying his motion to suppress.
We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       An officer stopped the vehicle Leonard was driving after visually estimating that the
vehicle was speeding and observing the vehicle cross the fog line twice. The officer obtained
identification from both Leonard and his passenger.       While waiting for the passenger (the
vehicle’s owner) to provide valid proof of insurance, the officer notified Leonard that he was
being stopped for crossing the fog line, but the officer did not mention the speeding violation.



                                               1
Before receiving proof the vehicle was insured, the officer smelled the odor of marijuana coming
from the vehicle.     During a subsequent search of the vehicle, the officer found drug
paraphernalia and two baggies of white powder that tested presumptively positive for cocaine.
       The State charged Leonard with possession of a controlled substance with intent to
deliver. Leonard moved to suppress the evidence discovered in the vehicle, arguing the officer
lacked reasonable suspicion to conduct a traffic stop and, even if there was reasonable suspicion,
the officer unlawfully extended the stop. The district court denied Leonard’s motion to suppress.
       Pursuant to a plea agreement Leonard pled guilty to an amended charge of possession of
a controlled substance. I.C. § 37-2732(c)(1). Leonard appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Mindful that the officer had reasonable suspicion to stop him for speeding and that the
officer smelled marijuana before receiving proof the vehicle was insured, Leonard argues the
district court erred in denying his motion to suppress. Specifically, Leonard contends that,
although the officer had reasonable suspicion to conduct a traffic stop for speeding, the officer
“abandoned that basis to pursue the fog line issue only,” and therefore unlawfully prolonged the
stop. The State asserts that the district court correctly concluded that no unlawful extension of
the stop occurred. We hold that the district court correctly denied Leonard’s motion to suppress
because the officer did not unlawfully extend the traffic stop, which was based on reasonable
suspicion.


                                                 2
        A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. An officer’s
authority to seize an individual as part of a traffic stop ends when the tasks related to the
infraction are, or reasonably should have been, completed. Rodriguez v. United States, 575 U.S.
348, 354 (2015); see also Illinois v. Caballes, 543 U.S. 405, 407 (2005) (holding that “a seizure
that is justified solely by the interest in issuing a warning ticket to the driver can become
unlawful if it is prolonged beyond the time reasonably required to complete that mission”). In
addition to determining whether to issue a traffic ticket, an officer’s mission during a traffic stop
includes making ordinary inquiries incident to the stop, including checking the driver’s license,
determining whether the driver has any outstanding warrants, and inspecting the vehicle’s
registration and proof of insurance. Rodriguez, 575 U.S. at 355. These inquiries are related to
roadway safety and are thus part of a traffic stop’s mission. Id. However, officers cannot
abandon the traffic mission to investigate crimes unrelated to roadway safety without reasonable
suspicion. State v. Linze, 161 Idaho 605, 609, 389 P.3d 150, 154 (2016).
        The district court concluded that the officer lawfully stopped Leonard for suspected
traffic violations and detected the odor of marijuana coming from the vehicle, which gave rise to
probable cause for a search.       Leonard contends there was only one legal basis for the
stop--investigation of a speeding violation--a basis the officer abandoned by informing Leonard
that he had been stopped for crossing the fog line without mentioning the possible speeding
violation. 1   Consequently, according to Leonard, his continued detention after receiving
notification of the stop’s purpose and the officer’s detection of the marijuana odor were both
unlawful. We disagree. When an officer informs a suspect of one justification for a stop, the
officer does not abandon other valid justifications by implication. See State v. Spies, 157 Idaho
269, 272, 335 P.3d 609, 612 (Ct. App. 2014). An officer’s subjective intentions or rationales do
not determine a seizure’s reasonableness. Id. The critical question in determining whether an



1
         Citing State v. Fuller, 163 Idaho 585, 588-90, 416 P.3d 957, 960-62 (2018), Leonard
contends that observing him cross the fog line twice did not give the officer reasonable suspicion
of a traffic violation.

                                                 3
officer has abandoned the purpose of a traffic stop is not the stop’s stated justification, but
whether the officer’s investigative conduct serves the traffic stop’s mission. See id.
       The district court’s factual findings show that the officer did not deviate from the mission
of a traffic stop before detecting the odor of marijuana. The district court found that, after
stopping Leonard, the officer requested Leonard’s driver’s license and the vehicle’s registration
and proof of insurance. Officers may demand and inspect a vehicle’s registration and proof of
insurance during any lawful traffic stop. See Prouse, 440 U.S. at 659; State v. Godwin, 121
Idaho 491, 494-95, 826 P.2d 452, 455-56 (1992). The district court further found that, while
waiting for proof of insurance, the officer detected the odor of marijuana coming from the
vehicle. Because the officer did not deviate from a traffic investigation before detecting the odor
of marijuana, no unlawful extension of the stop occurred in this case. Consequently, Leonard
has failed to show the district court erred in denying his motion to suppress.
                                                IV.
                                         CONCLUSION
       The district court correctly concluded that there was no unlawful extension of the traffic
stop. Thus, Leonard has failed to show that the district court erred in denying his motion to
suppress.   Accordingly, Leonard’s judgment of conviction for possession of a controlled
substance is affirmed.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                 4